DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 5, lines 17-21, filed 19 August 2021, with respect to the 35 USC 112(b) rejection of claims 3 and 15 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 3 and 15 has been withdrawn in view of the amendments to the claims. 

3.	Applicant’s arguments, see page 5, line 22 to page 6, line 7, filed 19 August 2021, with respect to the 35 USC 102 rejection of claims 1, 3, 10, 11 and 14 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 3, 10, 11 and 14 has been withdrawn since the allowable subject matter of cancelled claims 4 and 13 has been incorporated into independent claims 1 and 10, respectively. 

Allowable Subject Matter

4.	Claims 1, 3, 5-12, 14 and 15 are allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 27, 2021